Citation Nr: 1038846	
Decision Date: 10/18/10    Archive Date: 10/22/10

DOCKET NO.  08-34 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, 
Louisiana


THE ISSUES

1.  Entitlement to a disability rating in excess of 40 percent 
for a lumbosacral strain.  

2.  Entitlement to an increased disability evaluation for 
bilateral hearing loss, to include a compensable disability 
rating prior to January 5, 2009 and a disability rating in excess 
of 10 percent as of January 5, 2009.  

3.  Entitlement to a total disability rating based on individual 
unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel 
INTRODUCTION

The Veteran had active service from May 1971 to May 1975.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2005 rating decision of the Department 
of Veterans Affairs Regional Office (RO) in St. Louis, Missouri.  


FINDINGS OF FACT

1.  The Veteran's service-connected lumbosacral strain is 
manifested by pain, tenderness, and limited motion; it is not 
manifested by ankylosis or neurological impairment.  

2.  Prior to January 5, 2009, the Veteran's bilateral hearing 
loss was characterized by pure tone threshold averages of 38 
percent for the right ear and 47 percent for the left ear, with 
speech recognition scores of 100 percent in the right ear and 
88 percent in the left ear.  

3.  As of January 5, 2009, the Veteran's bilateral hearing loss 
has been characterized by pure tone threshold averages of 68.75 
dB for the right ear and 67.5 dB for the left ear, with speech 
recognition scores of 96 percent in the right ear and 80 percent 
in the left ear.  

4.  The Veteran is not totally unemployable as a result of his 
service-connected disabilities.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 40 percent 
for a lumbosacral strain have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 
4.71a, Diagnostic Codes 5235-43 (2009).

2.  The criteria for a compensable disability rating for 
bilateral hearing loss, prior to January 5, 2009, have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.385, 4.85, 4.86 (2009).  

3.  The criteria for a disability rating in excess of 10 percent 
for bilateral hearing loss, as of January 5, 2009, have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.385, 4.85, 4.86 (2009).  

4.  The criteria for a total disability evaluation based on 
individual unemployability due to service-connected disabilities 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.159, 3.340, 3.341, 4.16 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify

VA has a duty to notify and assist veterans in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2009).  

Proper notice from VA must inform the Veteran of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the Veteran is expected to provide in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the RO.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Previously, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) held that the failure to provide pre-
adjudicative notice of any of the necessary duty to notify 
elements was presumed to create prejudicial error.  Sanders v. 
Nicholson, 487 F.3d 881 (2007).  VA was required to show that 
that the error did not affect the essential fairness of the 
adjudication, and that to make such a showing the VA had to 
demonstrate that the defect was cured by actual knowledge on the 
claimant's part or that a benefit could not have been awarded as 
a matter of law.  Id.  However, the United States Supreme Court 
(Supreme Court) recently held this framework to be inconsistent 
with the statutory requirement that the CAVC take "due account 
of the rule of prejudicial error" under 38 U.S.C.A. 
§ 7261(b)(2).  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In 
reversing the Federal Circuit's decision, the Supreme Court held 
that the burden is on the claimant to show that prejudice 
resulted from the error, rather than on VA to rebut a presumed 
prejudice.  Id.

For an increased disability rating claim, VA is required to 
provide the Veteran with generic notice - that is, the type of 
evidence needed to substantiate the claim.  This includes 
evidence demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on employment, as 
well as general notice regarding how disability ratings and 
effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 
F.3d 1270 (Fed. Cir. 2009).  A letter sent to the Veteran in June 
2008 notified the Veteran of a need to demonstrate that his 
disability had worsened and the effect this worsening had on 
employment.  He was also provided generalized notice on how 
disability rating and effective dates are assigned in this letter 
and a previous notice letter from May 2006.  Even though this 
notice was not provided to the Veteran prior to the initial 
adjudication of his claims, the claims were subsequently 
readjudicated, no prejudice has been alleged, and none is 
apparent from the record.  See Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant 
notification followed by readjudication of the claim, such as a 
statement of the case or supplemental statement of the case, is 
sufficient to cure a timing defect).  

Under these circumstances, the Board finds that the notification 
requirements have been satisfied as to both timing and content.  
Adequate notice was provided to the Veteran prior to the transfer 
and certification of his case to the Board that complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  


Duty to Assist

Next, VA has a duty to assist the Veteran in the development of 
the claim.  This duty includes assisting him in the procurement 
of service medical records and pertinent treatment records and 
providing an examination when necessary.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).  VA obtained the Veteran's service medical records.  
Also, the Veteran received VA medical examinations in May 2005, 
August 2005, December 2008 and January 2009, and VA has obtained 
these records as well as the records of the Veteran's outpatient 
treatment with VA.  Copies of the Veteran's Social Security 
Administration (SSA) records have also been obtained and 
incorporated into the claims file.  

The Board notes that, in Martinak v. Nicholson, 21 Vet. App. 447, 
455 (2007), the United States Court of Appeals for Veterans 
Claims (Court) held that, in regard to VA audiological 
examinations, in addition to dictating objective test results, a 
VA audiologist must also fully describe the functional effects 
caused by a hearing disability in his or her final report.  
Significantly, however, the Board points out that the Court's 
rationale for requiring an examiner to consider the functional 
effects of a Veteran's hearing loss pertained to cases where 
consideration of referral for an extra-schedular rating under 38 
C.F.R. § 3.321(b) might be warranted.  Specifically, the Court 
noted that, "unlike the rating schedule for hearing loss, § 
3.321(b) does not rely exclusively on objective test results to 
determine whether a referral for an extra[-]schedular rating is 
warranted.  The Secretary's policy [requiring VA audiologists to 
describe the effect of a hearing disability on a Veteran's 
occupational functioning and daily activities] facilitates such 
determinations by requiring VA audiologists to provide 
information in anticipation of its possible application."  Id.  

In this case, the May 2005 VA examiner noted that the Veteran 
reported having decreased hearing and that the greatest 
difficulty occurred whenever he was not facing the person 
speaking and the January 2009 VA examiner noted that the Veteran 
had the greatest difficulty hearing in all listening situations 
especially with sounds originating on the left side.  With 
respect to the occupational effect that the Veteran's hearing 
loss had, the examiner stated that the Veteran may experience 
difficulty with conversational speech in adverse listening 
conditions.  

The Board finds that occupational effects caused by the Veteran's 
bilateral hearing loss are adequately addressed by the record 
through VA examination reports and statements by the Veteran.  
Therefore, the Board finds that no prejudice results to the 
Veteran insofar as the functional effects of his hearing loss are 
adequately addressed by the entirety of the record and are 
sufficient for the Board to consider whether referral for an 
extra-schedular rating is warranted under 38 C.F.R. § 3.321(b).  

Significantly, neither the Veteran nor his representative has 
identified any additional existing evidence that is necessary for 
a fair adjudication of the claim that has not yet been obtained.  
Hence, no further notice or assistance to the Veteran is required 
to fulfill VA's duty to assist him in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 
1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Lumbosacral Strain

Relevant Laws and Regulations

Disability ratings are determined by the application of the 
Schedule for Rating Disabilities, which assigns ratings based on 
the average impairment of earning capacity resulting from a 
service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 
4.  Where there is a question as to which of two ratings will be 
applied, the higher rating will be assigned if the disability 
picture more closely approximates the criteria required for that 
rating.  Otherwise, the lower rating is to be assigned.  38 
C.F.R. § 4.7 (2009).  

In order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the Veteran's condition.  Schafrath v. Derwinski, 1 
Vet. App. 589, 594 (1991).  See also 38 C.F.R. §§ 4.1, 4.2 
(2009).  As such, the Board has considered all of the evidence of 
record.  However, the most probative evidence of the degree of 
impairment consists of records generated in proximity to and 
since the claim on appeal.  

As is the case here, where entitlement to compensation has 
already been established and an increase in the disability rating 
is at issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Nevertheless, where the evidence contains factual 
findings that show a change in the severity of symptoms during 
the course of the rating period on appeal, assignment of staged 
ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 
505 (2007).  

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court discussed 
the applicability of 38 C.F.R. §§ 4.40 and 4.45 to examinations 
of joint motion.  38 C.F.R. § 4.40 listed several factors to 
consider in evaluating joints including inability to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  Functional loss due 
to pain was a consideration, as well as weakness, which was an 
important consideration in limitation of motion.  38 C.F.R. § 
4.40 (2009).  As regards the joints, the factors of disability 
reside in reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: (a) less movement than normal; (b) more movement 
than normal; (c) weakened movement; (d) excess fatigability; 
(e) incoordination, impaired ability to execute skilled movements 
smoothly; (f) pain on movement, swelling, deformity or atrophy of 
disuse; instability of station, disturbance of locomotion, 
interference with sitting, standing and weight bearing are 
related considerations.  38 C.F.R. § 4.45 (2009).  

Diagnostic Code 5235 (vertebral fracture or dislocation), 
Diagnostic Code 5236 (sacroiliac injury and weakness), Diagnostic 
Code 5237 (lumbosacral or cervical strain), Diagnostic Code 5238 
(spinal stenosis), Diagnostic Code 5239 (spondylolisthesis or 
segmental instability), Diagnostic Code 5240 (ankylosing 
spondylitis), Diagnostic Code 5241 (spinal fusion), Diagnostic 
Code 5242 (degenerative arthritis of the spine (see also 
Diagnostic Code 5003)); Diagnostic Code 5243 (intervertebral disc 
syndrome) are evaluated under the following General Formula for 
Rating Diseases and Injuries of the Spine (unless intervertebral 
disc syndrome is rated under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating Episodes):  

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine affected 
by residuals of injury or disease:

A 40 percent rating requires evidence of unfavorable ankylosis of 
the entire cervical spine; or, forward flexion of the 
thoracolumbar spine to 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  

A 50 percent evaluation will be assigned with evidence of 
unfavorable ankylosis of the entire thoracolumbar spine.  

A 100 percent rating requires evidence of unfavorable ankylosis 
of the entire spine.  

Note (1):  Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or bladder 
impairment, separately, under an appropriate diagnostic code.  

Note (2):  (See also Plate V) For VA compensation purposes, 
normal forward flexion of the thoracolumbar spine is 0 to 90 
degrees, extension is 0 to 30 degrees, left and right lateral 
flexion is 0 to 30 degrees, and left and right lateral rotation 
is 0 to 30 degrees.  The combined range of motion refers to the 
sum of the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  The normal 
combined range of motion for the thoracolumbar spine is 240 
degrees.  The normal ranges of motion for each component of 
spinal motion provided in this note are the maximum that can be 
used for calculation of the combined range of motion.  

Note (3):  In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual should be 
considered normal for that individual, even though it does not 
conform to the normal range of motion stated in Note (2).  
Provided that the examiner supplies an explanation, the 
examiner's assessment that the range of motion is normal for that 
individual will be accepted.  

Note (4):  Round each range of motion measurement to the nearest 
five degrees.  

Note (5):  For VA compensation purposes, unfavorable ankylosis is 
a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion or 
extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; breathing 
limited to diaphragmatic respiration; gastrointestinal symptoms 
due to pressure of the costal margin on the abdomen; dyspnea or 
dysphagia; atlantoaxial or cervical subluxation or dislocation; 
or neurologic symptoms due to nerve root stretching.  Fixation of 
a spinal segment in neutral position (0 degrees) always 
represents favorable ankylosis.  

Note (6):  Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.  

38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (in effect from 
September 26, 2003).  

As a final matter, the Board notes that the Veteran's claim was 
originally rated under the old rating criteria, prior to the 
revisions that became effective September 26, 2003.  See 67 Fed. 
Reg. 54345 (Aug. 22, 2002); 68 Fed. Reg. 51454 (Aug. 27, 2003).  
However, since the Veteran's claim for an increased disability 
rating was received after September 26, 2003, only the revised 
rating criteria are applicable to the Veteran's claim.  

Relevant Facts

The Veteran contends that he is entitled to a disability rating 
in excess of 40 percent for his service-connected lumbar strain.  
Specifically, the Veteran contends that his service-connected 
lumbosacral strain has rendered him unemployable.  Therefore, the 
Board must determine whether the Veteran is entitled to a higher 
disability rating based on unemployability, as well as due to 
level of impairment under the General Rating Formula for Diseases 
and Injuries of the Spine.  

For historical purposes, the Veteran was originally granted 
service connection for a lumbar strain in a March 1988 rating 
decision.  A noncompensable disability rating was assigned under 
Diagnostic Code 5295 (in effect prior to September 26, 2003), 
effective as of October 13, 1987.  The disability evaluation was 
increased to 40 percent in a February 1997 rating decision.  The 
Veteran filed a claim for an increased disability rating in 
February 2005, and this claim was denied by the RO in December 
2005.  The Veteran appealed this decision to the Board in October 
2008.  

Upon filing his claim, the Veteran was afforded a VA examination 
in May 2005.  The Veteran reported having moderate constant pain 
in his low back and that he was unable to walk more than a few 
yards.  There was no evidence of ankylosis and the Veteran's gait 
was normal.  Thoracolumbar range of motion was measured using a 
goniometer, revealing flexion to 80 degrees, extension to 20 
degrees, left lateral flexion to 22 degrees, right lateral 
flexion to 25 degrees, left lateral rotation to 20 degrees, and 
right lateral rotation to 20 degrees.  The examiner indicated 
that there was pain throughout the range of motion, but there was 
no additional limitation on repetition due to pain, fatigue, 
weakness or lack of endurance.  Neurological examination revealed 
normal motor, sensory and reflex.  The Veteran also denied bowel 
or bladder problems.  

The examiner diagnosed the Veteran with a lumbosacral strain, and 
opined that the Veteran's service-connected lumbosacral strain 
rendered the Veteran unemployable for a labor job or a desk job.  
The examiner based this opinion on the fact that the Veteran had 
progressive degenerative changes in the lumbosacral spine and 
that this condition limited his ability to lift, stand, sit or 
walk.  It was noted that the Veteran would have to have a job 
that would make accommodations with his need for frequent 
repositioning and breaks.  

Further VA examination was performed in August 2005.  The Veteran 
reported that after his discharge from the military, he was able 
to maintain gainful employment until 1985 when he became disabled 
due to a right distal tibia and fibula complex fracture.  The 
examiner noted that this injury was treated with close reduction, 
but the healing of the right lower extremity resulted in an 
external rotation deformity.  This resulted in a shortening of 
the right lower extremity and an impaired gait, which caused the 
Veteran to suffer from pain on the right side of his body.  The 
examiner reviewed the Veteran's medical records, and noted that 
the Veteran began seeking treatment for his back after his 1986 
injury.  X-rays from August 1991, January 1992 and January 1993 
revealed a normal lumbar spine.  

Examination revealed the Veteran to have a mildly antalgic gait 
with a very subtle right-sided limp.  The Veteran had mild 
scoliosis and he complained of tenderness to palpation of the 
vertebral bodies of the lumbar region.  Thoracolumbar spine range 
of motion was flexion to 42 degrees, extension to 9 degrees, 
right lateral flexion to 20 degrees, left lateral flexion to 9 
degrees, right lateral rotation to 42 degrees and left lateral 
rotation to 50 degrees.  The Veteran lost an additional 
13 degrees of flexion following repetition due to pain.  

The examiner diagnosed the Veteran with a chronic lumbosacral 
strain that was related to military service.  The examiner also 
diagnosed a nonservice-connected post close reduction of the 
tibia/fibula complex with a shortening of the right lower 
extremity.  The examiner concluded that this nonservice-connected 
condition was one of the primary conditions that precluded the 
Veteran from employment for both a desk job and a labor job.  The 
examiner also diagnosed the Veteran with myofascial pain syndrome 
involving the right side of the body that was secondary to the 
Veteran's tibia/fibula fracture, as well as degenerative disc 
disease of the cervical spine that was nonservice-connected.  The 
examiner concluded that these conditions would likely render the 
Veteran unemployable as well.  

The examiner concluded that the Veteran's in-service back injury 
was a muscle problem that did not involve any discs or radicular 
symptoms.  The examiner noted that the Veteran had several X-ray 
and MROI's up until 2003 which were negative for any anatomical 
problems in the lumbar spine.  An August 2003 magnetic resonance 
image (MRI), revealed a normal lumbar spine with no evidence of 
degenerative joint disease.  Therefore, the examiner concluded 
that the Veteran's current disc disability was unrelated to 
military service or his service-connected lumbosacral strain, and 
could be associated with the normal aging process or an injury 
occurring after August 2003 that was undisclosed by the Veteran.  
The examiner suggested that the Veteran's current lower back 
complaints were not due to his lumbosacral strain and that his 
in-service lumbosacral strain had essentially resolved and was 
self-limited.  Finally, the examiner concluded that the Veteran's 
service-connected lumbosacral strain did not render the Veteran 
unemployable.  The examiner noted that the Veteran worked after 
he got out of the military until his injury in 1986.  This injury 
resulted in complications of leg length discrepancy, altered 
gait, external rotation deformity of the right lower extremity, 
and myofascial pain syndrome involving the right side of the 
body.  These are the factors that led to the Veteran's 
unemployability and his lumbosacral strain did not render him 
unemployable.  

The Veteran was afforded a more recent VA examination of the 
spine in December 2008.  The Veteran reported suffering from back 
pain since 1972.  He also complained of pain radiating down the 
back of his leg to his feet with occasional numbness.  However, 
sensory, motor and reflex examinations were normal throughout the 
body, aside from some slight weakness to the right foot.  
Thoracolumbar spine range of motion was forward flexion to 50 
degrees, extension to 10 degrees, bilateral lateral flexion to 10 
degrees and bilateral lateral rotation to 10 degrees.  It was 
noted that the spine was painful throughout the range of motion, 
but there was no further limitation upon repetition due to pain, 
fatigue, weakness or lack of endurance.  The examiner further 
noted that the Veteran had not had an episode of intervertebral 
disc syndrome requiring bed rest in the past 12 months.  The 
examiner diagnosed the Veteran with degenerative disc disease of 
the lumbar spine with radicular sciatic symptoms to the right 
lower extremity.  The examiner opined that this condition did not 
affect his usual occupation and that he stopped working in 1986 
after suffering a fracture of the right lower extremity.  

Increased Rating Based on 38 C.F.R. § 4.71a

The preponderance of the above evidence demonstrates that the 
Veteran is not entitled to a disability rating in excess of 40 
percent for his service-connected lumbosacral strain.  As already 
noted, the next-higher disability rating under the General Rating 
Formula for Diseases and Injuries of the Spine is warranted when 
there is unfavorable ankylosis of the entire thoracolumbar spine.  
38 C.F.R. § 4.71a.  Unfavorable ankylosis is defined as a 
condition in which the entire thoracolumbar spine is fixed in 
flexion or extension.  Id at Note (5).  The above evidence 
demonstrates that the Veteran does not suffer from ankylosis of 
the spine, since he has been capable of motion throughout the 
appeal period.  The May 2005 VA examiner also noted that there 
was no evidence of ankylosis.  Therefore, the preponderance of 
the evidence establishes that the Veteran is not entitled to a 
disability rating in excess of 40 percent for his lumbosacral 
strain based on limitation of motion.  

Even when applying the DeLuca criteria, the evidence still 
demonstrates that the Veteran is not entitled to an increased 
disability rating.  According to the May 2005 VA examination, 
while the Veteran had pain throughout his range of motion, there 
was no additional limitation on repetition due to pain, fatigue, 
weakness or lack of endurance.  The August 2005 VA examiner 
concluded that the Veteran had flexion to 42 degrees, with an 
additional loss of 13 degrees following repetition due to pain.  
However, the examiner also opined that the Veteran's 
symptomatology was related to a nonservice-connected disc 
disorder and not to the Veteran's service-connected disability.  
Finally, the December 2008 examiner found forward flexion to 
50 degrees, extension to 10 degrees, bilateral lateral flexion to 
10 degrees and bilateral lateral rotation to 10 degrees, with no 
further limitation upon repetition due to pain, fatigue, weakness 
or lack of endurance.  This evidence does not suggest that the 
Veteran's disability rises to the level envisioned by a 50 
percent disability rating as a result of functional loss due to 
pain.  

The Board recognizes that the December 2008 VA examiner discussed 
intervertebral disc syndrome.  However, the preponderance of the 
evidence demonstrates that the Veteran does not suffer from 
intervertebral disc syndrome as a result of his lumbosacral 
strain.  The August 2005 VA examiner concluded that the Veteran's 
disc problems were not related to his lumbosacral strain or 
military service and that his in-service injury was purely 
muscular.  In fact, the examiner opined that the Veteran's 
service-connected disability had essentially resolved.  
Therefore, a higher disability rating based on intervertebral 
disc syndrome is not warranted in this case.  

Note (1) of 38 C.F.R. § 4.71 also instructs the rater to evaluate 
any associated objective neurologic abnormalities, including, but 
not limited to, bowel or bladder impairment, separately, under an 
appropriate diagnostic code.  The Veteran has routinely denied 
suffering bowel or bladder impairment.  Furthermore, while there 
is evidence of right lower extremity neuropathy, the August 2005 
VA examiner concluded that the Veteran's right sided myofascial 
pain was due to his nonservice-connected fracture of the tibia 
and fibula.  The December 2008 VA examiner also diagnosed the 
Veteran with degenerative disc disease of the lumbar spine with 
radicular sciatic symptoms to the right lower extremity.  
However, the August 2005 VA examiner concluded that the Veteran 
did not suffer from degenerative disc disease that was related to 
his military service or to his lumbosacral strain.  Therefore, 
the evidence demonstrates that the Veteran's radicular symptoms 
have been related to nonservice-connected disabilities.  

Since the preponderance of the evidence is against the claim, the 
provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are 
not applicable.  The Veteran's claim of entitlement to a 
disability rating in excess of 40 percent for a lumbar strain 
must be denied.

Increased Rating Based on TDIU

The Veteran contends that he is entitled to an increased 
disability rating for his lumbar strain because it has rendered 
him unemployable.  However, the preponderance of the evidence of 
record demonstrates that the Veteran is unemployable as a result 
of nonservice-connected disabilities.  As such, a grant of TDIU 
is not warranted.  

Where the schedular rating is less than total, a total disability 
rating for compensation purposes may be assigned when the 
disabled person is unable to secure or follow a substantially 
gainful occupation as a result of service-connected disabilities, 
provided that, if there is only one such disability, this 
disability shall be ratable at 60 percent or more, or if there 
are two or more disabilities, there shall be at least one ratable 
at 40 percent or more, and sufficient additional disability to 
bring the combined rating to 70 percent or more.  38 C.F.R. §§ 
3.340, 3.341, 4.16(a).  Presently, the Veteran is service-
connected for a lumbosacral strain (rated as 40 percent 
disabling), bilateral hearing loss (rated as 10 percent 
disabling), and a scar, status-post ligation of a left varicocele 
(rated as 0 percent disabling).  The Veteran's combined 
disability rating is 50 percent.  As such, the Veteran does not 
meet the percentage requirements laid out in 38 C.F.R. § 3.340.  

Nonetheless, entitlement to the benefit on an extraschedular 
basis may be considered by the Director of the Compensation and 
Pension Service, when a Veteran is unable to secure and follow a 
substantially gainful occupation by reason of service-connected 
disabilities, even though percentage requirements are not met, 
with consideration given to the Veteran's background including 
his employment and educational history.  38 C.F.R. §§ 3.321(b), 
4.16(b).  In determining whether the Veteran is entitled to a 
TDIU rating, neither nonservice-connected disabilities or 
advancing age may be considered.  38 C.F.R. § 4.19.  

The record demonstrates that the Veteran was gainfully employed 
following his separation from active duty and that he stopped 
working in 1986 when he suffered a complex fracture of the right 
tibia and fibula.  A private medical record from March 1988 notes 
that the Veteran was unable to perform the type of work he 
previously held due to his 1986 injury.  The physician diagnosed 
the Veteran with external rotation of the right tibia, secondary 
to a fracture healing in this malposition.  It was noted that the 
prognosis was for progressive degeneration of the ankle, knee, 
hip and back.  A June 1995 Social Security Administration (SSA) 
record demonstrates that the Veteran was granted disability 
benefits with a primary diagnosis of complex fracture, right 
tibia, with associated pain.  No secondary diagnosis was noted.  
Finally, the August 2005 VA examiner concluded that the Veteran 
was not unemployable as a result of his service-connected 
lumbosacral strain.  In fact, the examiner was of the opinion 
that this condition had essentially resolved.  Rather, the 
Veteran was unemployable due to his nonservice-connected fracture 
of the tibia and fibula which involved improper healing, 
resulting in degeneration of the Veteran's spine and right-sided 
myofascial pain.  Therefore, there is no persuasive evidence that 
the Veteran is unable to engage in a substantially gainful 
occupation due to his service-connected lumbosacral strain.  
Additionally, the Veteran has not alleged and the evidence does 
not show that his service-connected bilateral hearing loss and 
scar, status post ligation of a left varicocele prevents him from 
being able to work.  As such, consideration for a total rating 
based on individual unemployability on an extraschedular basis 
would not be warranted for referral.  See Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993) (noting that the disability rating 
itself is a recognition that industrial capabilities are 
impaired).  

The Board has also considered the opinion provided by the May 
2005 VA examiner.  According to this examiner, the Veteran's 
lumbosacral strain rendered him totally unemployable due to 
progressive degenerative changes of the lumbar spine.  While the 
conclusions of a physician are medical conclusions that the Board 
cannot ignore or disregard, see Willis v. Derwinski, 1 Vet. App. 
66 (1991), the Board is free to assess medical evidence and is 
not compelled to accept a physician's opinion.  See Wilson v. 
Derwinski, 2 Vet. App. 614 (1992).  According to the August 2005 
VA examiner, the Veteran's service-connected disability was of a 
muscular nature with no involvement of the discs.  The examiner 
also opined that the Veteran's disc problems were not related to 
military service or his lumbosacral strain.  The March 1988 
private medical report noted that the Veteran would suffer 
progressive degeneration of the spine as a result of his poorly 
healed fracture of the tibia and fibula.  Therefore, since the 
May 2005 VA examiner based this opinion on the nonservice-
connected degeneration of the Veteran's spine, this opinion is 
not persuasive.  

In summary, the evidence of record fails to demonstrate that the 
Veteran is unemployable as a result of his service-connected 
disabilities.  Rather, the evidence demonstrates that the Veteran 
is unable to maintain gainful employment due to his significant 
nonservice-connected disabilities.  To receive a TDIU, the 
Veteran's service-connected disabilities, alone, must be 
sufficiently severe to cause unemployability.  Hatlestad v. 
Brown, 5 Vet. App. 524, 529 (1993).  Therefore, entitlement to 
TDIU is not warranted in this case.  

Since the preponderance of the evidence is against the claim, the 
provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are 
not applicable.  The Veteran's claim of entitlement to TDIU 
benefits must be denied.

Extraschedular Consideration

The rating schedule represents as far as practicable, the average 
impairment of earning capacity.  Ratings will generally be based 
on average impairment.  38 C.F.R. § 3.321(a), (b) (2009).  To 
afford justice in exceptional situations, an extraschedular 
rating can be provided.  38 C.F.R. § 3.321(b).

The Court has clarified the analytical steps necessary to 
determine whether referral for extraschedular consideration is 
warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, 
the RO or the Board must determine whether the evidence presents 
such an exceptional disability picture that the available 
schedular evaluations for that disability are inadequate.  
Second, if the schedular evaluation does not contemplate the 
Veteran's level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the claimant's 
exceptional disability picture exhibits other related factors 
such as those provided by the regulation as "governing norms."  
Third, if the rating schedule is inadequate to evaluate a 
Veteran's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the case 
must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the Veteran's disability picture 
requires the assignment of an extraschedular rating.

The Veteran's lumbosacral strain has been found to cause pain and 
reduced motion.  However, such impairment is contemplated by the 
rating criteria.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-
43.  Furthermore, the August 2005 VA examiner concluded that the 
Veteran's lumbosacral strain had essentially resolved, and the 
December 2008 examiner did not even diagnose a lumbosacral 
strain.  Finally, as discussed in the previous section, there is 
no evidence to suggest that the Veteran has suffered marked 
interference with employment or frequent periods of 
hospitalization because of this specific disability.  The rating 
criteria reasonably describe the Veteran's disability and 
referral for consideration of an extraschedular rating is, 
therefore, not warranted.  

Bilateral Hearing Loss

The Veteran contends that he is entitled to an increased 
disability rating for his bilateral hearing loss.  Entitlement to 
service connection was originally granted in May 1989.  A 
noncompensable disability rating was assigned under Diagnostic 
Code 6100, effective as of October 13, 1987.  VA received the 
Veteran's claim for an increased disability rating in February 
2005, and this claim was denied by the RO in December 2005.  The 
Veteran appealed this decision to the Board in October 2008.  
Since that time, the Veteran was granted an increased disability 
rating of 10 percent, effective as of January 5, 2009, in a 
February 2009 rating decision.  Therefore, the issue currently 
before the Board is entitlement to a compensable disability 
rating prior to January 5, 2009 and entitlement to a disability 
rating in excess of 10 percent as of January 5, 2009.  

Upon filing his claim, the Veteran was afforded a VA audiometric 
examination in May 2005.  Audiological evaluation revealed pure 
tone thresholds, in decibels (dB), to be:




HERTZ



500
1000
2000
3000
4000
RIGHT
35 
30
25
35
65
LEFT
30
25
25
65
75

Pure tone threshold averages were 39 dB in the right ear and 48 
dB in the left ear.  Speech audiometry revealed speech 
recognition ability of 100 percent in the right ear and of 88 
percent in the left ear.  

Under applicable laws and regulations, the rating assigned for 
hearing loss is determined by a mechanical application of the 
rating schedule, which is grounded on numeric designations 
assigned to audiometric examination results.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  

Specifically, evaluations of hearing impairment range from 0 to 
100 percent based on organic impairment of hearing acuity.  
Auditory acuity is gauged by examining the results of controlled 
speech discrimination tests, together with the results of pure 
tone audiometric tests in the frequencies of 1000, 2000, 3000, 
and 4000 cycles per second (Hertz (Hz)).  To evaluate the degree 
of disability, the rating schedule establishes 11 auditory acuity 
levels ranging from Level I, for essentially normal acuity, 
through Level XI, for profound deafness.  38 C.F.R. § 4.85 Tables 
VI and VII, as set forth following 38 C.F.R. § 4.85, are used to 
calculate the rating to be assigned.  38 C.F.R. § 4.85.  

Under 38 C.F.R. § 4.86, when the pure tone threshold at each of 
the four specified frequencies (1000, 2000, 3000 and 4000 Hz) is 
55 dB or more, Table VI or Table Via is to be used, whichever 
results in the higher numeral.  38 C.F.R. § 4.86(a).  
Additionally, when the pure tone threshold is 30 dB or less at 
1000 Hz, and 70 dB or more at 2000 Hz, Table VI or Table VIA is 
to be used, whichever results in the higher numeral.  Thereafter, 
that numeral will be elevated to the next higher Roman numeral.  
38 C.F.R. § 4.86(b). 

Applying the May 2005 test results to 38 C.F.R. § 4.85, Table VI, 
the Veteran's right and left ear hearing losses are assigned a 
numeric designation of I and II respectively.  These test scores, 
when applied to Table VII, demonstrate that the Veteran's 
bilateral hearing loss is properly rated as 0 percent disabling 
as of this time.  38 C.F.R. § 4.85.  

The Veteran was afforded an additional VA audiometric examination 
in January 2009.  Audiological evaluation revealed pure tone 
thresholds, in dB, to be:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
35
75
80
85
LEFT
20
20
75
85
90

Pure tone threshold averages were 68.75 dB in the right ear and 
67.5 dB in the left ear.  Speech audiometry revealed speech 
recognition ability of 96 percent in the right ear and of 80 in 
the left ear.

Applying these test results to 38 C.F.R. § 4.85, Table VI, the 
Veteran's right and left ear hearing losses are assigned a 
numeric designation of II and IV respectively.  However, 38 
C.F.R. § 4.85(b) instructs the rater to increase the numeric 
designation by one when there are pure tone thresholds of 30 dB 
or less at 1000 Hz and 70 dB or more at 2000 Hz.  Therefore, the 
Veteran's left ear numeric designation is increased to V under 
Table VI and VI under Table VIa.  These test scores, when applied 
to Table VII, demonstrate that the Veteran's bilateral hearing 
loss is properly rated as 10 percent disabling as of January 5, 
2009 - the date of the Veteran's VA examination.  38 C.F.R. 
§ 4.85.  

The preponderance of the above evidence demonstrates that the 
Veteran is not entitled to a disability rating in excess of 0 
percent for his bilateral hearing loss prior to January 5, 2009 
or a disability rating in excess of 10 percent as of January 5, 
2009.  The Board notes that the Veteran has argued that the 10 
percent disability rating should be applied sooner, since it was 
not his fault that VA did not schedule his VA examination until 
January 2009.  However, the Board does not find this argument to 
be persuasive.  As already noted, the rating assigned for hearing 
loss is determined by a mechanical application of the rating 
schedule, which is grounded on numeric designations assigned to 
audiometric examination results.  Lendenmann, 3 Vet. App. at 349.  
The record contains no audiometric data suggestive of a 
10 percent disability rating prior to January 5, 2009.  A 
decision to assign a 10 percent disability rating prior to 
January 5, 2009 would require pure speculation.  

Extraschedular Consideration

The rating schedule represents, as far as is practicable, the 
average impairment of earning capacity.  Ratings will generally 
be based on average impairment.  38 C.F.R. § 3.321(a), (b).  To 
afford justice in exceptional situations, an extraschedular 
rating can be provided.  38 C.F.R. § 3.321(b).

The Court clarified the analytical steps necessary to determine 
whether referral for extraschedular consideration is warranted.  
See Thun v. Peake, 22 Vet. App. 111 (2008).  First, the RO or the 
Board must determine whether the evidence presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are inadequate.  
Second, if the schedular evaluation does not contemplate the 
Veteran's level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the claimant's 
exceptional disability picture exhibits other related factors 
such as those provided by the regulation as "governing norms."  
Third, if the rating schedule is inadequate to evaluate a 
Veteran's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the case 
must be referred to the Under Secretary for Benefits or the 
Director of the C&P Service to determine whether, to accord 
justice, the Veteran's disability picture requires the assignment 
of an extraschedular rating.

In this case, the symptoms associated with the Veteran's 
bilateral hearing loss are not shown to cause any impairment that 
is not already contemplated by the rating criteria, and the Board 
finds that the rating criteria reasonably describe his 
disability.  There is no evidence that the impairment causes 
frequent hospitalization or has an impact occupationally.  For 
these reasons, referral for consideration of an extraschedular 
rating is not warranted.  

Since the preponderance of the evidence is against the claim, the 
provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are 
not applicable.  The Veteran's claim of entitlement to an 
increased disability rating for bilateral hearing loss, to 
include a compensable rating prior to January 5, 2009 and a 
rating in excess of 10 percent as of January 5, 2009, must be 
denied.




ORDER

Entitlement to a disability rating in excess of 40 percent for a 
lumbosacral strain is denied.  

Entitlement to an increased disability evaluation for bilateral 
hearing loss, to include a compensable disability rating prior to 
January 5, 2009 and a disability rating in excess of 10 percent 
as of January 5, 2009, is denied.  

Entitlement to a total disability rating based on individual 
unemployability (TDIU) is denied.  



______________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


